Title: From George Washington to Brigadier General Samuel Holden Parsons, 3 April 1777
From: Washington, George
To: Parsons, Samuel Holden



Dr Sir,
Morris Town April 3d 1777.

My Letters of the 20th & 29th Ulto will convey evident proofs to you, of my extreme sollicitude respecting the Assembling of our Troops—& yet, as I have but too much reason to believe that dissipation in some, and the comfortable enjoyment of domestick pleasures in others, have had an unhappy Influence upon the Conduct of the Recruiting Officers, I must again repeat the urgent necessity there is for the Officers of every denomination exerting themselves to the utmost in bringing forward the New Levies.
Genl Howe is vigorous in his preparations, the Troops at Rhode Island, from the best Intelligence I have been able to get, were about to Imbark; a number (to the amount it is said of 3000) have actually Imbark’d from New York & Amboy; and are now at the Watering place near the Narrows. In short, the Campaign is opening, and we have no Men for the field—If this is owing to the causes above mentioned, the Officers imployed in the recruiting Service must expect to be answerable for the Consequences. if they have done their duty, & it proceeds from unwillingness in the Men to Inlist, the Government must have recourse to coercive measures; for if the quotas required of each State cannot be had by voluntary Inlistment, in time, and the Powers of Government are not adequate to drafting, there is an end of the Contest, and opposition becomes vain—I therefore wish you to see Govr Trumbull, & converse with him on the Importance of this Subject, for delay in obtaining the Men, falls very little short of not getting them at all. If the Enemy, for want of Men to oppose them, can March through the Country in triumph, or if the opposition is so feeble as to become ineffectual, and our Army thereby destroyed by peace-meals, the bad effect of either is much easier to be conceiv’d, than describd and should be avoided if possible.
The Eight regiments of your State I would have divided into two Brigades as follows.



          
            First—
            
            Second.
          
          
            1. Colos. Cha.
            Webb.
            
            2. Colos.
            Huntington
           
         
            3.
           Willys
             
            4.
            Bradley
          
          
            5.
            Douglas
            
            6.
            Chandler
          
          
            7.
            Durkee.
            
            8.
            Swift.
          
        


The first Brigade to be under your immediate command—the Second to be under the care of the eldest Colo. (superintended by you) ’till Genl Spencer arrives, or a Brigadier is appointed to it. All the Officers and Men of these Brigades to March immediately to Peekskill, except such as have not had the Small Pox, & are now under Inoculation—and except such officers as are necessary for the care of the Sick, and for Recruiting; which ought to be attended to, and prosecuted, with all possible vigour. take care to give me previous notice of the arrival of these Troops at the Kills, that (if the exigencies of Affairs requires it) they may be immediately orderd on to head Quarters without loss of time. I am with regard Dr Sir Yr most Obedt Servt

G. W——n

